Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-4-2003

USA v. Sheard
Precedential or Non-Precedential: Non-Precedential

Docket 02-2149




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Sheard" (2003). 2003 Decisions. Paper 666.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/666


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT

                                        No: 02-2149

                              UNITED STATES OF AMERICA

                                               v.

                                    BRYANT SHEARD,

                                                Appellant

                      On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                             D.C. Criminal No. 01-cr-00338-1
                       District Judge: Honorable Edmund V. Ludwig

                      Submitted pursuant to Third Circuit LAR 34.1(a)
                                     March 31, 2003
                      Before: McKee, Smith & Cowen, Circuit Judges

                                    (Filed April 4, 2003)

                                 OPINION OF THE COURT


McKee, Circuit Judge.

       Bryant Sheard appeals from the judgment of sentence that was entered following the

district court’s acceptance of Sheard’s guilty plea pursuant to a written plea agreement.

Defense counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967) in

which counsel avers that, “after a conscientious examination of the record, [he] could find

no non-frivolous issues for appeal.” Appellant’s Br. at 17. Accordingly, we will affirm the

judgment of sentence.
TO THE CLERK:

     Please file the foregoing not precedential opinion



.

                                        By the Court

                                        /s/ Theodore A. McKee

                                 Circuit Judge




                                           2
3